O’Malley, J.
This order must be reversed. The tenant has been dispossessed. In fact he did not defend. The subtenant claims to have made a new lease for the remainder of the term during which the tenant’s lease ran with one of the three tenants in common, landlords herein. The agreement for a"new lease is denied by the tenant in common who claims he never saw or talked with the subtenant on the subject. While the evidence was sufficient to warrant a finding by the court that the agreement was made, this does not avail the subtenant for the reason that such an agreement on the part of one tenant in common would not bind the other two, unless he was authorized to act for them. (Valentine v. Healey, 158 N. Y. 369; Albert v. Schrank, 203 App. Div. 149; DeLancey v. Robbin, 123 N. Y. Supp. 946.) There is no evidence tending to show such authority, or any ratification.
I recommend a reversal of the order and awarding of possession to the landlords, appellants.
*185Final order in favor of subtenant White reversed, with thirty dollars costs, and final order awarded the petitioner for the possession of the premises.
All concur; present, Delehanty, Lydon and O’Malley, JJ.